DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−2, 4−5, and 8−11 are rejected under 35 USC 102(a)(1) as being anticipated by US Pre-Grant Pub. No. 2017/0194545 to Rochemont.
Regarding claim 1, Rochemont teaches a de-icing apparatus configured to remove ice from a surface part of an aircraft or aircraft component ([0130]), the de-icing apparatus comprising:
a heating layer (main thermoelectric body layer 344 in figs. 14I, 14K, and 14M−14N, where parting strips 308 are embedded in layer 344 since they are energized through an electrical circuit comprised firstly of power circuit 342A of the lower patterned trace layer 340 located below 344, and secondly of power circuit 353A of the upper patterned trace layer 352); and
a conductive surface (surface comprised of the trace layer 354 and upper surface volume 356, where the upper surface volume 356 comprised of a MAX-phase material, see paras. [0044] and [0137]) extending over the heating layer (fig. 14N), and in heat conductive contact with the heating layer 
wherein the heating layer includes heating elements 308 in the form of wires (i.e. “parting strips” 308) defining a pattern of closed contour zones (fig. 13), each comprising a periphery formed by the heating elements within which an area is defined (fig. 13);
wherein heating layer and the conductive surface are configured such that when power is provided to the apparatus the heating elements break ice formed on the surface part of the aircraft where the heating elements are located into fragments corresponding to the shape of the closed contour zones (from [0130]: “parting strips 308 are separated by distances 310, 312 that are sufficient to loosen and break away all ice chunks formed within the remaining surface areas 314 bounded by the parting strips 308 without completely melting it and evaporating it”), and 
wherein on continued application of power, heat from the heating elements then spreads into the areas within the peripheries of the substantially closed contour zones due to conduction of heat from the heating elements through the conductive surface (from [0130]: “[o]ver time, the high thermal conductivity of MAX-phase surface volumes brings the entire exterior skin surface temperature to the temperature transferred through the parting strips through thermal equilibration”) such that adhesion of ice to the surface part within the peripheries is weakened and the fragments are discarded from the surface (where the device of Rochemont is substantially identical and operated in a substantially identical manner to Applicant’s invention, i.e. the peripheries of the contour zones are heated to a greater extent than the heated surface within the contour zone, it is presumed that the claimed functions are inherent to Rochemont, see MPEP 2112.01(I)).

Regarding claim 4, Rochemont teaches that the heating layer is formed directly on the conductive surface (fig. 14N).
Regarding claim 5, Rochemont teaches that the heating layer is formed as a separate layer in contact with the conductive surface (fig. 14N).
Regarding claim 8, Rochemont teaches that the heating layer is provided with an electric power source or a connector for connecting to a power source (the circuits of upper and lower trace layers 340 and 352 form connectors, where these layers are provided with an electric power source).
Regarding claim 9, Rochemont teaches that the conductive surface is a leading edge on the surface part (fig. 13).
Regarding claim 10, Rochemont teaches an aircraft part having de-icing apparatus as claimed in claim 1 mounted thereon (fig. 12B).
Regarding claim 11, Rochemont teaches a method of removing ice from a surface part of an aircraft, the method comprising:
applying power to a heating layer (main thermoelectric body layer 344 in figs. 14I, 14K, and 14M−14N, where parting strips 308 are embedded in layer 344 since they are energized through an electrical circuit comprised firstly of power circuit 342A of the lower patterned trace layer 340 located below 344, and secondly of power circuit 353A of the upper patterned trace layer 352) in conductive contact with the surface part on which ice has formed (surface comprised of the trace layer 354 and upper surface volume 356, where the upper surface volume 356 comprised of a MAX-phase material, see paras. [0044] and [0137]),
 the heating layer comprising heating elements 308 defining peripheries of substantially closed contour zones (fig. 13) such that the heat in the heating elements causes the ice to fragment according to the shape of the substantially closed contour zones (from [0130]: “parting strips 308 are separated 
continuing to apply power such that heat is conducted from the heating elements into areas within the peripheries of the substantially closed contour zones by conduction through a conductive surface disposed over the heating layer so as to cause the fragmented ice to be ejected from the surface part (from [0130]: “[o]ver time, the high thermal conductivity of MAX-phase surface volumes brings the entire exterior skin surface temperature to the temperature transferred through the parting strips through thermal equilibration”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rochemont.
Regarding claim 3, Rochemont teaches that the conductive surface comprises a trace layer 354, but fails to specify that the layer is a conductive plastic. It would have been obvious to one of ordinary skill in the art at the time of filing to select a conductive plastic, since conductive plastics are known in the art and would be a suitable material choice for the purpose of providing a conductive layer capable of being applied in the manner taught by Rochemont. See MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive. Applicant argues that Rochemont fails to teach that the ice is fragmented into pieces of a controlled size corresponding to the shape of the contour zones. In response, attention is drawn to MPEP 2112.01(I), which essentially states that two substantially identical devices operated in a substantially identical manner will inherently produce substantially the same result and have substantially identical functionality. Thus, although Rochemont does not expressly state that the ice is broken into controlled size fragments corresponding to the contour zones, this functional limitation is inherently met by Rochemont.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/22/2021